IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JAMES HADDIX,                                  : No. 51 WM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
HONORABLE ROBERT G. YEATTS,                    :
PRESIDENT JUDGE, COURT OF                      :
COMMON PLEAS OF MERCER COUNTY,                 :
PA,                                            :
                                               :
                    Respondent                 :


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of June, 2020, the Application for Leave to File Original

Process and the Application for Relief, seeking leave to supplement, are GRANTED. The

“Petition for Writ of Mandamus” is DENIED.

      The Prothonotary is DIRECTED to strike the name of the jurist from the caption.